Dear Mr. Magee:
This office is in receipt of your opinion request dated October 3, 1996, and more importantly, your follow up letter of November 21, 1996, a copy of which is attached hereto and made a part hereof. Specifically, you have asked this office to address two questions:
      "(1) Is there any law which prohibits a parish sheriff from hiring an in-house attorney to provide legal services to the sheriff's department, including the collection of sales 
use taxes, occupational license taxes and taxes on movable property?"
      "(2) If the answer to #(1) is no, can the sheriff use the money collected as attorney's fees to offset the cost of hiring and staffing an in-house attorney? For example, attorney's fees can be collected pursuant to LSA-R.S. 47:2175(B)."
Please be advised that our research did not reveal any provision of law which would prohibit a sheriff from hiring in-house counsel to serve the sheriff's department. Furthermore, we are unaware of any provision of law which would prohibit the use of any monies collected as attorney's fees in accordance with a statutory provision such as LSA-R.S. 47:2175(B) to offset the costs associated with the employment of an in-house attorney.
We trust the foregoing to be of assistance.
Yours very truly,
                                    RICHARD P. IEYOUB Attorney General
BY: _____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General RPI:JMZB:jv
November 21, 1996
Ms. Jeanne Barham Attorney General's Office State Capitol Bldg., 22nd Floor P.O. Box 94005 Baton Rouge, LA 70804 FAX 1-504-342-5991
Re: In-house counsel for Sheriff; Use of statutorily allowed attorney's fee on collection of movable property taxes
Dear Jeanne:
This will confirm our conversation of Wednesday, November 20, 1996 concerning my letters to you of October 3, 1996 and November 20, 1996 relative to the in-house counsel for the local sheriff. As we discussed, I am withdrawing the request in the previous two letters and substituting those with the following request.
(1) Is there any law which prohibits a parish sheriff from hiring an in-house attorney to provide legal services to the sheriff's department, including the collection of sales  use taxes, occupational license taxes and taxes on movable property?
(2) If the answer to #(1) is no, can the sheriff use the money collected as attorney's fees to offset the cost of hiring and staffing an in-house attorney? For example, attorney's fees can be collected pursuant to LSA-R.S. 47:2175(B).
If you need to clarify either of these questions, please feel free to contact me at your convenience. I appreciate your efforts and look forward to hearing from you in the near future.
With best regards, I am,
Sincerely,
William M. Magee WMM\mlc
cc:  Rodney J. Strain, Jr., Sheriff